Title: To Thomas Jefferson from [Madame de La Rochefoucauld?], 13 November [1786?]
From: Enville (Anville, Danville), Louise Elisabeth de La Rochefoucauld, Duchesse d’
To: Jefferson, Thomas



Ce 13 9bre [1786?]

Md. La Dsse. d’Enville a toussé depuis quatre heures jusqu’a cinq Et demie sans discontinuer, En suite Elle a dormi par intervalle Et Elle avoit un peu de fievre ce matin.
Mde. de chabot a eu hier un accés qui a duré jusqu’a deux heures du matin, malgré cela elle a eu assez de calme Et meme des moments  de Sommeil, Elle a toussé Et craché moderement. Elle Est tranquille dans ce moment cy.
Mr. le Duc de La Rochefoucauld a bien dormi, a peu toussé. Son pied va bien.
